Citation Nr: 1224747	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia RO.  A transcript of this hearing was prepared and associated with the claims file.

In November 2010, the Board denied the claim of entitlement to service connection for sleep apnea and remanded a claim of entitlement to service connection for rhinitis.  In a November 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2010 decision and remanded that claim for readjudication consistent with the Court's memorandum decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that during military service he began experiencing what was later diagnosed as obstructive sleep apnea.  He further states that the notation on his retirement examination in October 1971 that he was experiencing trouble sleeping refers to his current sleep disorder of sleep apnea.


Service treatment records are negative for treatment, findings, or diagnosis of sleep apnea.  On his separation examination in October 1971, the Veteran responded affirmatively to having frequent trouble sleeping on the Report of Medical History.  The examiner noted this referenced complaints in July and August 1971 when he was seen by a doctor and was placed on a diet with no trouble since.

Following service, multiple treatment records note a diagnosis of sleep apnea, with the earliest reference to sleep apnea being in November 2001.  Sleep studies thereafter confirmed the diagnosis.

During the December 2007 hearing, the Veteran testified that his report of trouble sleeping on the Report of Medical History referred to symptoms including lying awake and day dreaming, taking hours to fall asleep, and grogginess the following day.

The Veteran underwent a VA examination in January 2008.  After reviewing the claims file, and interviewing and examining the Veteran, the examiner opined that the Veteran's sleep apnea is less likely as not related to the sleep disturbance reported during active military service.  The examiner noted that the condition was not diagnosed in service or until 2002.

The Board's November 2010 decision denied the Veteran's claim because sleep apnea was not diagnosed in service or for decades thereafter, and there was no competent medical opinion linking the current disorder to service.  Of record at the time were service treatment records, the December 2007 DRO hearing transcript, and the January 2008 VA examination report.  The Veteran appealed this denial to the Court.

The November 2007 Court Memorandum Decision found it necessary to vacate the Board's decision and remand the claim after finding the VA examiner's cited rationale (that sleep apnea was not diagnosed until 2002) to be inadequate.  The Court further noted that VA had not addressed the potentially pertinent evidence 

found in a September 1971 service treatment record, which reflects that the Veteran sought medical treatment for "loss of energy + sense of well being.  Has gained to 200 lbs."  The Court noted that the examiner had not considered whether the symptoms reported in September and October 1971 were, in fact, symptoms of sleep apnea.  The Court thus found it necessary to remand the Veteran's claim so that the Board may consider this favorable evidence.  

The Court also directed the Board to consider whether a new VA examination is required.  Because the January 2008 examiner did not discuss all of the potentially pertinent service treatment records and did not provide sufficient supporting rationale for her medical opinion, the Veteran should now be afforded a new VA respiratory examination in order to determine whether his current sleep apnea arose during service, or is otherwise related to any incident of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board thus finds that a remand for a new VA examination is warranted.  

With respect to the rhinitis claim, the November 2010 Board decision also remanded the claim of entitlement to service connection for rhinitis for further development.  Although it appears the RO/AMC obtained an addendum opinion, it appears that the claims file was returned to the Board before all appropriate action on that issue was completed.  In this regard, no supplemental statement of the case on this issue was prepared following the action requested in the prior remand.  Accordingly, the Board will remand that issue as well to permit the RO/AMC to conduct any additional development deemed necessary and to prepare a supplemental statement of the case, if necessary.  

In addition, relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for sleep apnea and/or rhinitis.  After securing the necessary release, the RO/AMC should request any relevant records which are not duplicates of those contained in the claims file.  In addition, the RO/AMC should obtain all relevant ongoing VA treatment records dating since June 2011 from the VA Medical Center in Columbia, South Carolina.  If any requested records are not available the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Schedule the Veteran for a VA respiratory examination by a physician to determine the current nature of his sleep apnea, and to obtain an opinion as to whether such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea arose during service or is otherwise related to any incident of service.  

In providing this opinion, the examiner should discuss the Veteran's service treatment records, including 

(a) the September 1971 medical record noting the Veteran's "loss of energy + sense of well being.  Has gained to 200 lbs;" and 

(b) the October 1971 separation examination report on which the Veteran reported having had frequent trouble sleeping in July and August 1971, for which he was placed on a diet with no trouble since.  

The examiner should opine as to whether these records reflect in-service symptoms of the sleep apnea that was diagnosed in 2002.

A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed with respect to both claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

